Exhibit 10.7—SWAP TRANSACTION CONFIRMATION

 

LOGO [g21770logo_wachovia.jpg]    SWAP TRANSACTION CONFIRMATION

 

Date:    September 19, 2007 To:    CarMax Auto Owner Trust 2007-3 (the “Trust”
or “Counterparty”)    c/o The Bank of New York    101 Barclay Street, 8W    New
York, New York 10286 Fax:    212-815-3986 Attention:    Corporate Trust
Division, Asset Back Securities Group From:    Wachovia Bank, National
Association (“Wachovia”) Ref. No.    2114982

Dear Sir or Madam:

The purpose of this letter (this “Confirmation”) is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. The definitions and provisions contained in (i) the 2006 ISDA Definitions
(the “ISDA Definitions”), as published by the International Swaps and
Derivatives Association, Inc., and (ii) the Indenture dated as of September 01,
2007 (the “Indenture”) between Counterparty and Wells Fargo Bank, National
Association, as Indenture Trustee relating to the issuance by Counterparty of
certain debt obligations, are incorporated into this Confirmation. In the event
of any inconsistency between the definitions in the ISDA Definitions and this
Confirmation, this Confirmation will govern. In the event of any inconsistency
between the definitions in the ISDA Definitions and the Indenture, the Indenture
will govern. References herein to a “Transaction” shall be deemed to be
references to a “Swap Transaction” for purposes of the ISDA Definitions.
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Indenture.

This Confirmation supplements, forms a part of, and is subject to, the 1992 ISDA
Master Agreement dated as of September 19, 2007 (including the Schedule thereto)
as amended and supplemented from time to time (the “ISDA Master Agreement”)
between you and us. All provisions contained in the ISDA Master Agreement govern
this Confirmation except as expressly modified herein.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which the Confirmation relates are
as follows:

 

Transaction Type:    Interest Rate Swap Currency for Payments:    U.S. Dollars
Notional Amount:   

For the purpose of the initial Calculation Period, the Notional Amount

will be equal to the outstanding principal balance of the Class A-2b

Notes as of the Closing Date. The Notional Amount for each

Calculation Period thereafter shall reset on each Period End Date and

will at all times be equal to the outstanding principal balance of the

Class A-2b Notes.

     

With respect to any Period End Date, the outstanding balance of the

Class A-2b Notes will be determined using the Servicer’s Certificate

issued with respect to the corresponding Distribution Date (after giving

effect to all distributions made on such Distribution Date).

Term:       Trade Date:    September 19, 2007    Effective Date:    September
19, 2007    Termination Date:   

The earlier of (i) the July 15, 2010 Distribution Date and (ii) the date on

which the Note Balance of the Class A-2b Notes is reduced to zero.

Fixed Amounts:       Fixed Rate Payer:    Counterparty    Period End Dates:   

Monthly on the 15th of each month commencing October 15, 2007,

through and including the Termination Date; No Adjustment.

   Payment Dates:   

Monthly on the 15th of each month commencing October 15, 2007,

through and including the Termination Date

   Business Day Convention:    Following    Business Day:    New York    Fixed
Rate:    4.8179%    Fixed Rate Day Count Fraction:    30/360 Floating Amounts:
      Floating Rate Payer:    Wachovia    Period End Dates:   

Monthly on the 15th of each month commencing October 15, 2007,

through and including the Termination Date, subject to adjustment in

accordance with the Following Business Day Convention.

   Payment Dates:   

Monthly on the 15th of each month commencing October 15, 2007,

through and including the Termination Date

   Business Day Convention:    Following    Business Day:    New York   

Floating Rate for initial

Calculation Period:

   5.50250%    Floating Rate Option:    USD-LIBOR-BBA    Designated Maturity:   
1 Month



--------------------------------------------------------------------------------

   Spread:    None    Floating Rate Day Count Fraction:    Actual/360    Reset
Dates:    The first day of each Calculation Period.    Compounding:   
Inapplicable

3. The additional provisions of this Confirmation are as follows:

 

Calculation Agent:    As defined in the ISDA Master Agreement
Payments to Wachovia:    Wachovia Bank, N.A./Charlotte    ABA 053-000-219   
Account #: 04659360006116    FAO: Capital Markets Group    Ref: Derivative Desk
(Trade No.: 2114982) Payments to Counterparty:    Wells Fargo Bank, N.A.    ABA:
121000248    Acct: 0001038377    Acct Name: Wells Fargo Corporate Trust    For
further credit: Acct #22475201 CarMax 07-3 Collection Acct    Attn: Debra Kaba
612-316-4359

4. It is expressly understood and agreed by the parties hereto that (i) this
Confirmation is executed and delivered by the Owner Trustee not individually or
personally but solely as Owner Trustee of the Trust, in the exercise of the
powers and authority conferred and vested in it, (ii) each of the
representations, undertakings and agreements herein made on the part of the
Trust is made and intended not as a personal representation, undertaking or
agreement by the Owner Trustee but is made and intended for the purpose of
binding only the Trust, (iii) nothing herein contained shall be construed as
creating any liability on the part of the Owner Trustee, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto and
(iv) under no circumstances shall the Owner Trustee be personally liable for the
payment of any indebtedness or expenses of the Trust or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust under this Confirmation.



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us.

 

Very truly yours, WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Kim V. Farr

Name:   Kim V. Farr Title:   Director

Accepted and confirmed as of the date first above written:

 

CARMAX AUTO OWNER TRUST 2007-3 By:   The Bank of New York,   not in its
individual capacity, but solely as Owner Trustee By:  

/s/ Henry Baez

Name:   Henry Baez Title   Assistant Treasurer